Citation Nr: 0400888	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-04 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel




INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 RO rating decision, which (in 
pertinent part) denied service connection for PTSD.  The 
veteran was notified of this rating decision by a letter 
dated on November 14, 2000, and he filed a notice of 
disagreement on November 6, 2001.  The RO issued a statement 
of the case in January 2003 and the veteran perfected his 
appeal later that month.  

REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.

In September 2000, the RO sent the veteran a letter 
discussing what evidence was needed to ensure that his claim 
for service connection was "well grounded."  However, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  
Since the enactment of the VCAA, the RO has not sent the 
veteran a letter explaining what information and medical or 
lay evidence is necessary to substantiate his claim.  This 
should be done.   

As noted above, the veteran had active duty from September 
1966 to September 1968.  Yet the claims folder contains 
service medical records dated only between June 1966 and 
August 1967.  There are no records related to the veteran's 
separation examination or any other service medical records 
dated after August 1967.  It is unclear whether these service 
medical records are missing, or simply need to be requested 
from the National Personnel Records Center (NPRC).  Although 
the veteran has the burden of submitting evidence in support 
of his claim, VA is required to try to obtain pertinent 
evidence possessed by and in control of the Government.  
Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).  Therefore, 
the RO should seek any outstanding service medical records, 
with any needed assistance from the veteran.  

If any missing service medical records cannot be located and 
obtained, the RO should advise the veteran it will consider 
alternate proof.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991), Layno v. Brown, 6 Vet. App. 465, 469 (1994).  VA's 
Adjudication Procedure Manual provides that alternate sources 
of evidence may be utilized in a claim where there are 
missing records.  Such sources include statements from 
service medical personnel, "buddy" certificates or 
affidavits, employment physical examinations, medical 
evidence from hospitals and clinics, evidence from private 
physicians who may have been treated, especially soon after 
separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25.  

The veteran essentially contends he has PTSD attributable to 
traumatic experiences while serving in Vietnam.  His DD Form 
214 reflects that he was a field artillery specialist and 
awarded, in part, a Vietnam Service Medal and a Republic of 
Vietnam Commendation Medal with a device.  It is unclear 
whether the veteran is a veteran of combat.  If it is 
determined that he is not, the RO should give him an 
opportunity to provide a statement of stressors.  If 
appropriate, the RO should attempt to corroborate the 
stressors with the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  If necessary, the RO should also 
schedule a VA PTSD examination (after seeking updated 
treatment records).

Accordingly, the Board REMANDS for the following actions: 

1.  Review the claims file and ensure 
that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).

2.  With any needed assistance from the 
veteran, contact the NPRC and request any 
outstanding service medical records 
pertaining to the veteran (particularly 
those dated subsequent to July 1967).  
Document in the claims file all attempts 
to locate and obtain these records.  Once 
obtained, permanently associate these 
records with the claims file.  

3.  If the service medical records in 
question are not located, develop this 
case according to applicable criteria 
pertaining to disposition of cases where 
service medical records are lost.  This 
includes notifying the veteran that he 
can submit alternate evidence, including, 
but not limited to, statements from 
service medical personnel, "buddy" 
certificates or affidavits, employment 
physical examinations, medical evidence 
from hospitals, clinics and private 
physicians by which or by whom a veteran 
may have been treated, especially soon 
after discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examination reports.  

4.  Ask the veteran to identify VA and 
non-VA health care providers who have 
treated him for PTSD since January 2003 
(the last time VA records were associated 
with the claims file), and to give the 
approximate dates of treatment.  Request 
his authorization to release any 
identified private medical records.  
Attempt to obtain copies of any treatment 
records identified, as authorized by the 
veteran.  

5.  Make a determination as to whether 
the veteran is a veteran of combat.  If 
it is determined that he is a combat 
veteran, proceed to paragraph #8 below.

6.  If it is determined that the veteran 
is not a veteran of combat, give him an 
opportunity to provide details about his 
alleged stressors.  Advise him that, if 
possible, he should provide specific 
names of individuals who were also 
present (or injured or killed) during the 
specific incident(s) in question.  Let 
him know that he can submit statements 
from fellow service members or others who 
witnessed or knew of the incident(s) or 
who can confirm the veteran's proximity 
to the incident(s).

7.  If, and only if, the veteran provides 
information that is sufficiently 
specific, make a request to the USASCRUR 
for stressor verification.  If the 
USASCRUR is not contacted, note the 
reason for this in the claims folder.  

8.  Once the above development is 
completed, and if and only if the 
development confirms that the veteran is 
a veteran of combat or otherwise verifies 
a stressor or stressors, schedule a VA 
psychiatric examination to determine the 
nature of any psychiatric disorder.  The 
examiner should:

a.  Review the veteran's medical 
history and the information 
concerning any verified stressors.  

b.  Integrate previous psychiatric 
findings and diagnoses (including 
any contained in medical records 
associated with the claims file) 
with current findings to obtain a 
true picture of the veteran's 
psychiatric status.    

c.  Conduct all necessary special 
studies or tests including 
appropriate psychological testing 
and evaluation. 

d.  Make any diagnosis in accordance 
with the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders-IV (DSM-IV).  Indicate 
whether the veteran meets the 
criteria for PTSD contained in DSM-
IV, and, if he meets the criteria, 
whether PTSD can be related to a 
verified stressor or stressors.  

e.  Comment on the May 2001 private 
examination report contained in the 
claims file which includes the 
impression that the veteran has 
suspected PTSD, and the July 2002 
private outpatient record, which 
includes the clinical impression 
that the veteran has PTSD.  Comments 
should also be provided as to 
whether there is agreement with 
these conclusions.  

f.  Provide a report that includes 
complete rationales for all 
conclusions reached. 

9.  Upon receipt, review the examination 
report to ensure its adequacy.  If the 
examination report is inadequate for any 
reason or if the examiner fails to answer 
all questions specifically and 
completely, return it for revision. 

10.  Thereafter, the claim for service 
connection for PTSD should be re-
adjudicated and if the benefits sought on 
appeal remain denied, provide the veteran 
(and any representative) with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, including a summary of the 
evidence (including all the records 
associated with the claims file since the 
issuance of the statement of the case in 
January 2003) and discussion of all 
pertinent legal authority, including the 
most recent version of 38 C.F.R. 
§ 3.304(f).  Allow an appropriate period 
of time for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a Board decision on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  Only a decision of the Board 
is appealable to the CAVC.  38 U.S.C.A. § 7252 (West 2002).  


